Citation Nr: 1427257	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-43 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for cervical spondylosis with scoliosis.

The Veteran testified before the undersigned at a February 2013 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A cervical spine disorder, to include degenerative disc disease, did not have its clinical onset in service, was not exhibited within the first post-service year, is not otherwise related to active duty, and is not etiologically related to a service-connected disability.


CONCLUSION OF LAW

A cervical spine disorder, to include degenerative disc disease, was not incurred or aggravated in service, it may not be presumed to have been incurred therein, and it is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113(b), 1116, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Board hearing the undersigned identified the issues, inquired about the examination provided to the Veteran to support his claim, and asked about his treatment providers in order to ascertain whether there was additional evidence he could submit.  Hence, the Bryant duties were met.

Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) extant at the time of the hearing.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). 
The Board remanded this case in March 2014, in order to obtain the Veteran's records from the Social Security Administration (SSA).  These have been obtained and associated with the record.  In addition, the remand noted that an October 2009 VA opinion was insufficient because it was not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Board additionally noted that the October 2009 and a May 2010 VA opinions only addressed whether the Veteran's claimed neck disability was caused by his service-connected right shoulder and wrist disabilities, but did not address service connection on a direct basis or due to aggravation by his existing service-connected disabilities.  38 C.F.R. § 3.310 (2013).  

As such, the Veteran was provided with a VA examination to determine whether he has a current neck disability that is related to active duty that addressed direct service connection and aggravation, and that provided an adequate rationale.  The Veteran was provided with a VA examination in April 2014.  The Board finds that this examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.





Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

If certain chronic diseases such as arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has recently held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic (Virtual VA or VBMS) portion of the file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background 

The Veteran contends that he has a current neck disability which is related to his service-connected right shoulder and wrist disabilities.  In the alternative, he claims that he injured his neck in service after being assaulted (which is when his service-connected right shoulder and wrist disabilities were incurred) and that he has experienced a continuity of neck symptomatology in the years since service.

Service treatment records do not reflect any reports of neck pain or treatment for a neck disorder.  On his exit Report of Medical History, the Veteran indicated that he was in good health other than a broken hand and low back pain.

Post-service medical records show that the Veteran denied neck stiffness or pain in July 2008.  

The Veteran was provided with a VA examination in October 2009.  He reported that he began having neck pain in 2004 and found it difficult to lift with his right hand.  The examiner diagnosed cervical spondylosis with scoliosis cervical thoracic spine.  The examiner opined that there was no nexus between the right wrist condition and the cervical spondylosis.

The Veteran was afforded another VA examination in May 2010.  The examiner opined that the Veteran's cervical degenerative joint disease/degenerative disc disease from C5-C7 was not caused by his service-connected right shoulder arthritis.  The examiner noted that a review of the orthopedic literature reveals no peer reviewed studies that support the contention that post traumatic degenerative changes of a joint may induce degenerative changes in the spine at any level.  He opined that it was more than likely that the Veteran's joint conditions were related to chronic degenerative changes as a result of aging musculoskeletal deconditioning due to physical inactivity and a genetic predisposition to developing osteoarthritic conditions of the spine.

The Veteran was provided with further examination in April 2014.  He reported constant, severe pain in the cervical spine that began several years prior.  He related the neck and radicular pain to an injury which occurred during an altercation while in military service, in which he injured the right wrist and right shoulder.  The examiner noted that review of service treatment records revealed that the Veteran sustained injuries to his shoulder and wrist during active service in 1978, but that there was no complaint of or evaluation for neck problems related to that injury.  Post-service medical records revealed the earliest clear evidence of evaluation for cervical spine disease was in 2003, and a diagnosis of chronic neck pain dates to at least 2011.  Therefore, the examiner concluded, the available records do not document the presence of a neck condition earlier than 2003.  Taking into account the Veteran's history that the neck pain began with the injury in service in 1978 and has persisted since that time, the examiner noted that the injury at that time was not significant enough to require any evaluation or treatment.  The Veteran's radiographic studies reflect very diffuse cervical degenerative disease involving multiple levels of the cervical spine.  The examiner opined that it was highly unlikely that a minor injury not requiring any intervention or treatment would result in such extensive spinal disease.  He concluded that it was far more likely that the Veteran's current degenerative cervical spine disease was the result of the gradual onset and progression of degenerative disc disease/arthritis in the 30 years since he left service than the result of a single minor injury which did not require any intervention at the time of occurrence.  Therefore, it was not at least as likely as not that the Veteran's cervical spine condition had its onset during service, had its onset in the year immediately following service, or was related to the assault in service or is otherwise the result of a disease or injury in service.

The examiner noted that degenerative disc disease/arthritis in the cervical spine is a very common condition typically affecting individuals over the age of 40.  The typical symptoms are pain and stiffness in the cervical spine, with pain radiating to the upper extremities in those patients with neuroforaminal compromise as a result of disc or osteophyte impingement on neural structures. The Veteran's symptoms were consistent with the diagnosis of cervical degenerative disease.

The examiner noted that aging is the most important risk factor, with evidence of  osteoarthritis in approximately 80% of individuals over the age of 55.  The development of degenerative changes in a distal joint (i.e. shoulder and wrist) would not affect the integrity of a more proximal joint (i.e. cervical spine).  The examiner concurred with the contention of the previous examiner that there was no evidence in the literature to suggest that post-traumatic changes in a joint result in degenerative changes in the spine at a more proximal level. Therefore it was not at least as likely as not that the Veteran's degenerative spine condition was caused by or aggravated by the Veteran's service-connected shoulder and wrist conditions.
Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, supra.  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

In assessing the evidence of record, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74.  See also Layno, supra. 

The medical evidence of record clearly shows that the Veteran has a current diagnosis of degenerative disc disease/degenerative joint disease in his cervical spine, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes his lumbar spine disability to service.  

The Veteran reported that he began having neck pain in service.  The Board notes that he is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  Neck pain falls into such a category.  Therefore, the Veteran is competent to provide lay evidence with regard to his neck pain.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  

In this case, the Board finds that the Veteran's reports of in-service neck pain are not credible, for the following reasons.  The Veteran's service treatment records do not reflect any complaints of neck pain.  In fact, the Veteran never reported any symptoms with his neck, even though he reported low back pain, shoulder, and wrist pain.  The Veteran even signed a statement at the time of his separation examination that he was in good health other than his broken hand and recurring low back pain.  These lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value.  The records were generated with a view towards ascertaining the appellant's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In addition, the Veteran has contradicted himself with regard to the onset of his back pain.  At his VA examination in October 2009, the Veteran reported that his neck pain began in 2004.  At his April 2014 examination, the Veteran related his neck pain to an altercation in service.  For these reasons the Board concludes that the Veteran's statements with regard to the in-service onset of his back and the continuation of it from his discharge are not credible. 

Finally, the Veteran's statements with regard to the in-service onset of his neck pain are not consistent with the medical evidence of record.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37Id. at 1337.  The first evidence of any neck problems is many years after service.  The lack of medical evidence, when considered in addition to the inconsistency of the Veteran's statements, weighs against a finding of credibility in his statements.  Therefore, the Board finds that the probative weight of the medical and lay evidence of record is against a history of a chronic back disorder during service or any continuity of symptomatology after the Veteran's military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

In terms of evidence providing an etiology between the Veteran's current neck condition and his time on active duty, the Board notes that there is no medical evidence which provides such a link.  The examiner who provided the May 2010 VA examination determined that his cervical spine disability was not caused by his service-connected disabilities.  In addition, the April 2014 VA examination report shows that the examiner found that the Veteran's neck disability was not aggravated by his service-connected disabilities and not directly related to service.  The Board notes that the April 2014 examiner addressed the Veteran's claims that he had neck pain beginning in service, but ultimately determined that it was highly unlikely that a minor injury not requiring any intervention or treatment would result in the Veteran's current cervical spine disorder.  These examiners reviewed the evidence of record and provided clinical rationale for their opinions.  As such, the competent medical evidence of record does not provide a nexus between the Veteran's current disability and his service-connected disabilities or his active duty.  Boyer, supra.

Arthritis is a disorder for which presumptive service connection is available.  However, there is no evidence in the claims file that the Veteran's arthritis in his back manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Here, the Board finds that the question regarding the potential relationship between his cervical spine disorder and his service-connected disabilities or any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his cervical spine disorder are outweighed by the competent and probative VA examiner's findings.  As such, the Board finds that service connection for a cervical spine disability is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a cervical spine disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a neck disability, to include as secondary to service-connected disabilities, is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


